CUSHMAN, District Judge.
Rule 76 of the Rules for the Circuit Court for the District of Washington, promulgated in 1904 and, since the time circuit courts were abolished and the jurisdiction transferred to the district courts, effective January 1, 1912, treated and considered as the Rules of the District Court in this district, provides:
"Rule 76. — Security for Costs by Nonresident.
“When the plaintiff or complainant in an action at law or suit in equity resides out of the district, or, if a corporation, has its principal place of business without the district, security for the costs and the charges which may be awarded against such plaintiff or complainant, may be required by the defendant. When required, all proceedings in the action or suit may be stayed until an undertaking, executed by two or more persons, is filed with the clerk, to the effect that they will pay such costs and charges as may be awarded against the plaintiff or complainant by judgment or decree, or in the progress of the action or suit, not ‘exceeding the sum of three hundred dollars. A new or an additional undertaking may be ordered by the Court upon proof that the original undertaking is insufficient security, and proceedings in the action or suit stayed until such new or additional undertaking is executed or filed. After the lapse of thirty days from the service of notice that security is required; or of an order for new or ' additional security, upon proof thereof, and that no undertaking as required has been filed, the Court may order the action or suit to be dismissed.”
*359Rule 83 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, provides:
“Rule 83. Rules by District Courts.
“Each district court by action of a majority of the judges thereof may from time to time make and amend rules governing its practice not inconsistent with these rules. Copies of rules and amendments so made by any district court shall upon their promulgation be furnished to the Supreme Court of the United States. In all cases not provided for by rule, the district courts may regulate their practice in any manner not inconsistent with these rules.” (Italics, this Court’s)
Defendant’s motion for security for costs will be granted.
Any order based upon the foregoing ruling will be settled upon notice.
The Clerk is directed to notify the attorneys for the parties of the foregoing decision.